                                                     USDCSDNY
      Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 1 of 13
                                                     DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC#: _ _ _ _ _ _ __
UNITED STATES DISTRICT COURT                                                DATE FILED: Io - } 5., \ J
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
FERNANDO ZAMORA,                                                             19 Civ. 1506 (GBD) (RWL)
On behalf of himself, and
others similarly situated,                                                   DECISION AND ORDER:
                                                                            MOTION FOR CONDITIONAL
                                                                           COLLECTIVE CERTIFICATION
                                   Plaintiffs,

                 - against -

L PLUS L PRODUCTIONS LLC,
Oba OFRENDA RESTAURANT,
Or any other business entity doing business as
OFRENDA RESTAURANT, located at
113 7th Avenue South, New York, NY 10014

                                   Defendants.
-----------------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff filed this action against Defendants claiming violations of wage and hours

laws under the Fair Labor Standards Act ("FLSA") and the New York Labor Law ("NYLL").

Before the Court is Plaintiff's motion for an order (1) conditionally certifying his FLSA claim

as a representative collective action pursuant to 29 U.S.C. § 216(b); (2) requiring

Defendants to produce, within 14 days, contact information for all potential collective

action members who worked at Defendants' restaurant for the three year period prior to

Plaintiff filing the complaint; and (3) approving his proposed form of notice ("Notice") and

authorizing the same to be disseminated to potential members of the collective by first

class mail as well as requiring Defendants to post the Notice in the restaurant where

employees are likely to view it. For the reasons that follow, Plaintiff's motion is GRANTED

in part and DENIED in part.




                                                         1
     Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 2 of 13



                                   Relevant Background 1

       Defendants operate a restaurant in New York City called Ofrenda.             From

December 15, 2014 through January 13, 2019, Defendants employed Plaintiff Zamora as

a "food preparer/cook." (Campi.    ,m 8, 15-16.) Zamora claims that he worked more than
40 hours per week and that, among other violations of the FLSA and NYLL, the

Defendants willfully failed to pay him minimum wage, overtime pay and "spread-of-hour"

pay. (Campi.   ,m 11-13, 17-22.)
      Zamora claims that he was not the only one of Defendants' employees subject to

wage and hour violations.      Rather, Zamora claims that Defendants operated their

restaurant with a policy of not paying compensation due under the law. (Campi.     ,m 25-
27 .) Zamora states that he has "personal knowledge based upon observations and

conversations with coworkers" that there are "many other employees who do work that is

similar to what I did" and that those employees also worked more than 40 hours per week

without receiving overtime pay. (Zamora Aff. ,I,I 9, 13.)     Zamora refers to three co-

workers as not receiving overtime pay although they each worked more than 40 hours

per week. (Id. ,I,I 11-12.) Two of those co-workers, "Gustavo" and "Arturo," washed

dishes; the third, "Rosalinda," worked as a "cleaner and dishwasher." (/d.)



1 The factual background is drawn from Plaintiff's Complaint (Dkt. 1) and the affidavit of
Fernando Zamora dated June 3, 2019 (Dkt. 11) ("Zamora Aff."), the declaration of Jorge
Guzman dated July 9, 2019 (Dkt. 17-3) ("Guzman Deel."), and the notarized affidavit of
Fabian Octaviano dated September 27, 2019 (Dkt. 26-1) ("Octaviano Aff."). In opposing
this motion, Defendants submitted a declaration purportedly from Octaviano dated July
16 (presumably 2019) providing information that is squarely inconsistent with statements
in Octaviano's September 27 affidavit. In his affidavit, Octaviano disavowed the
declaration, which was written in English but not translated for him. For purposes of this
motion, the Court accepts the information provided in Octaviano's September 27 affidavit
as true but does not resolve any factual dispute or assess credibility.



                                            2
     Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 3 of 13



       Zamora also specifically names Fabian Octaviano "who worked with me in the

kitchen" as another employee who worked more than 40 hours a week and did not receive

overtime compensation. (Zamora Aff.       ,r   10.) Octaviano confirms that he worked with

Zamora in the kitchen cooking and preparing food.          (Octaviano Aff.   ,r 2.)   Octaviano

asserts that he worked approximately 56 hours per week and that he did not receive

overtime pay or spread-of-hours pay. (Octaviano Aff.      ,r,r 4, 6-8.)
                Legal Standards for Certification of Collective Action

A.     The FLSA and Section 216(b) Collective Actions

       The FLSA was enacted to remediate "labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and

general well-being of workers."       29 U.S.C. § 202(a).      The FLSA requires that any

employee who is not statutorily exempt be paid at least the federal statutory minimum

wage for the first 40 hours of work in a given week, 29 U.S.C. § 206(a), and that they

receive "a rate not less than one and one-half times the regular rate at which he is

employed" for overtime, or time worked in excess of 40 hours per week. 29 U.S.C. §

207(a)(1 ). "Under neither [the FLSA or the NYLL] will a fixed salary be deemed to include

an overtime component in the absence of an express agreement." Francois v. Mazer,

No. 09 Civ. 3275, 2012 WL 653886, at *4 (S.D.N.Y. Feb. 28, 2012) (citing Wong v. Hunda

Glass Corp., No. 09 Civ. 4402, 2010 WL 2541698, at *2 (S.D.N.Y. June 23, 2010)).

       The FLSA allows workers to initiate collective actions to recover minimum and

overtime wages on behalf of similarly situated employees. See 29 U.S.C. § 216(b). The

statute provides in pertinent part:

              An action ... may be maintained against any employer ... in
              any Federal or State court of competent jurisdiction by any



                                                3
     Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 4 of 13



              one or more employees for and in behalf of himself or
              themselves and other employees similarly situated. No
              employee shall be a party plaintiff to any such action unless
              he gives his consent in writing to become such a party and
              such consent is filed in court in which such action is brought.

29 U.S.C. § 216(b).

       Designating a collective in an FLSA action differs from certification of a class action

under Rule 23 of the Federal Rules of Civil Procedure in that potential FLSA collective

members must affirmatively opt into the litigation, rather than opt out. See Lianhua Weng

v. Kung Fu Little Steamed Buns Ramen Inc., No. 17 Civ. 273, 2018 WL 1737726, at *2-3

(S.D.N.Y. March 26, 2018) (discussing the differences between an FLSA collective action

and a Rule 23 class action); Contrera v. Langer, 278 F. Supp. 3d 702, 713 (S.D.N.Y.

2017) (same). Moreover, a proposed FLSA collective action need not meet the Rule 23

prerequisites of numerosity, typicality, commonality, and representativeness. Bittencourt

v. Ferrara Bakery & Cafe Inc., 310 F.R.D. 106, 111 (S.D.N.Y. 2015); see also Lianhua

Weng, 2018 WL 1737726, at *2; Contrera, 278 F. Supp. 3d at 713.

B.     The Two-Step Collective Certification Process

       The FLSA itself "does not prescribe any procedures for approval of collective

actions." Contrera, 278 F. Supp. 3d at 712 (citing Hoffmann-La Roche Inc. v. Sperling,

493 U.S. 165, 169 (1989)).       However, "district courts 'have discretion, in appropriate

cases, to implement [Section 216(b) ] ... by facilitating notice to potential plaintiffs' of the

pendency of the action and of their opportunity to opt-in as represented plaintiffs." Myers

v. Hertz Corp., 624 F.3d 537, 554 (2d Cir. 2010) (alterations in original) (quoting

Hoffmann-La Roche, 493 U.S. at 169). "Orders authorizing notice are sometimes referred

to as orders 'certifying' a collective action, even though the FLSA does not contain a




                                               4
     Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 5 of 13



certification mechanism." Contrera, 278 F. Supp. 3d at 712 (citing Myers, 624 F. 3d at

555 n.10).

       The Second Circuit has endorsed a two-step method used by district courts in

determining whether to exercise their discretion to certify a collective action under Section

216(b) and to permit notice to be sent to potential opt-in plaintiffs. Myers, 624 F.3d at

554-55 (referring to the two-step process as "sensible"); see also Glatt v. Fox Searchlight

Pictures, Inc., 811 F.3d 528, 540 (2d Cir. 2016) ("In Myers, we endorsed a two-step

process for certifying FLSA collective actions"); Hamadou v. Hess Corporation, et al., 915

F. Supp. 2d 651, 660-61 (S.D.N.Y. 2013) (discussing and applying the two-step process);

Fasanelli v. Heartland Brewery, Inc., 516 F. Supp. 2d 317, 321 (S.D.N.Y. 2007) (same).

       At the first step - the present stage of this litigation - a district court may "mak[e]

an initial determination to send notice to potential opt-in plaintiffs who may be 'similarly

situated' to the named plaintiffs with respect to whether a FLSA violation has occurred."

Myers, 624 F.3d at 555; Hoffmann v. Sbarra, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997).

Thus, "[t]he threshold issue in deciding whether to authorize class notice in an FLSA

action is whether plaintiffs have demonstrated that potential class members are 'similarly

situated."' Sbarra, 982 F. Supp. at 261 (citing 29 U.S.C. § 216(b)).

       Though "[n]either the FLSA nor its implementing regulations define the term

'similarly situated, ... courts have held that plaintiffs can meet this burden by making a

modest factual showing sufficient to demonstrate that they and potential plaintiffs together

were victims of a common policy or plan that violated the law." Id.; Myers, 624 F.3d at

555 (quoting Sbarra). Employees identified as similarly situated to named plaintiffs need

not be "identical in [to them] all respects," Raniere v. Citigroup Inc., 827 F. Supp. 2d 294,




                                              5
     Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 6 of 13



323 (S.D.N.Y. 2011 ), reversed on other grounds, 533 F. App'x 11 (2d Cir. 2013). It follows

that "courts may conditionally certify collectives of individuals with a variety of job titles,

but only where a common unlawful policy is shown." Liping Dai v. Lychee House, Inc.,

No. 17 Civ. 6197, 2018 WL 4360772, at *10 (S.D.N.Y. Aug. 29, 2018).

       At the second stage of certification, which occurs at a future juncture, "with the

benefit of additional factual development, the district court determines whether the

collective action may go forward by determining whether the opt-in plaintiffs are in fact

similarly situated to the named plaintiffs." Glatt, 811 F.3d at 540 (citing Myers, 624 F.3d

at 555); see Genxiang Zhang v. Hiro Sushi at Ollie's Inc., No. 17 Civ. 7066, 2019 WL

699179, at *5 (S.D.N.Y. Feb. 5, 2019) ("After discovery is complete, the court will evaluate

the full record before it, in order to determine whether the opt-in plaintiffs are, in fact,

similarly situated") (citing Fasanel/i, 516 F. Supp. 2d at 321). At the second stage, "[t]he

action may be 'de-certified' if the record reveals that [the opt-in plaintiffs] are not [similarly

situated], and the opt-in plaintiffs' claims may be dismissed without prejudice." Myers,

624 F.3d at 555.

              C.      Plaintiff's Burden to Demonstrate Similarly Situated Members

       At the conditional certification stage, although a plaintiff's "modest factual showing

cannot be satisfied simply by unsupported assertions," McGlone v. Contract Callers, Inc.,

867 F. Supp. 2d 438, 443 (S.D.N.Y. 2012) (internal quotations omitted), "[t]he burden on

plaintiffs is not a stringent one, and the Court need only reach a preliminary determination

that potential plaintiffs are 'similarly situated."' Sbarro, 982 F. Supp. at 261; see also

Hamadou, 915 F. Supp. 2d at 661-62 (describing the burden as "very low" or "minimal")

(quoting Raniere, 827 F. Supp. 2d at 319, and Damassia, 2006 WL 2853971, at *3). ''The




                                                6
     Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 7 of 13



leniency of this requirement is consistent with the broad remedial purpose of the FLSA."

Morales v. Plantworks, Inc., No. 05 Civ. 2349, 2006 WL 278154, at *2 (S.D.N.Y. Feb. 2,

2006) (citing Sbarra, 982 F. Supp. at 262).

       Plaintiffs can meet their burden at the conditional certification stage by "relying on

their own pleadings, affidavits, declarations, or the affidavits and declarations of other

potential class members." Hamadou, 915 F. Supp. 2d at 661 (quoting Raniere, 827 F.

Supp. 2d at 319). For this initial stage, courts "regularly rely on ... hearsay statements

in determining the propriety of sending notice." Salomon v. Adderley Industries, Inc., 847

F. Supp. 2d 561, 563 (S.D.N.Y. 2012).            Although a plaintiff's allegations and factual

assertions need not contain a high level of specificity, they "cannot be entirely

conclusory." Liping Dai, 2018 WL 4360772, at *4 (citing Morales, 2006 WL 278154, at

*2-3); see also Romero v. H.B. Automotive Group, Inc., No. 11 CV 386, 2012 WL

1514810, *10 (S.D.N.Y. May 1, 2012) ("Conclusory allegations are not enough to satisfy

this burden [for conditional certification].")

       "In ascertaining whether potential opt-in plaintiffs are similarly situated" at the

conditional certification stage, "courts should not weigh the merits of the underlying

claims." Hamadou, 915 F. Supp. 2d at 662 (citing Lynch v. United Services Auto Ass'n,

491 F. Supp. 2d 357, 368 (S.D.N.Y. 2007)). "At this procedural stage, the court does not

resolve factual disputes, decide substantive issues going to the ultimate merits, or make

credibility determinations." Lynch, 491 F. Supp. 2d at 368; see also Fasanelli, 516 F.

Supp. 2d at 322 (the "preliminary documents" assessed at the first stage of certification

"necessarily contain unproven allegations").




                                                 7
     Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 8 of 13



       In the event a plaintiffs factual allegations are sufficient with respect to only a

subset of employees within their proposed collective, "[c]ourts performing the collective

action certification inquiry have discretion to certify a different group of individuals than

that sought by the plaintiff." Guan Ming Lin v. Benihana National Corp., 275 F.R.D. 165,

172 (S.D.N.Y. 2011); see, e.g., Genxiang Zhang, 2019 WL 699179, at *7-8 (granting

conditional certification, but narrowing the job categories included in the collective); She

Jian Guo v. Tommy's Sushi Inc., No. 14 Civ. 3946, 2014 WL 5314822, at *4 (S.D.N.Y.

Oct. 16, 2014) (same).

            Zamora Has Not Met His Burden for Conditional Certification

       Zamora seeks conditional certification of a collective of all "all current and former

non-managerial employees" employed by Defendants during the relevant time period.

(0kt. 10 (Notice of Motion.)) Applying the legal standards set forth above, the Court finds

that Zamora has not carried his burden at this first stage.

       To begin, Zamora's allegations of similarly situated employees are purely

conclusory. Zamora claims to have "personal knowledge" based on conversations with

and observations of other employees, but he does not identify any particular conversation

or observation. He asserts that other employees worked more than 40 hours per week

and did not receive overtime pay, but he nowhere sets forth the hours worked by anyone

else or the amount of pay they received. These general, uncorroborated assertions with

no detail are insufficient to support conditional certification. Myers, 624 F.3d at 555; She

Jian Guo, 2014 WL 5314822 at *3 (declining to conditionally certify broad collective other

than delivery persons due to plaintiffs' vague, conclusory and unsupported allegations

about other employees); Sanchez v. JMP Ventures, L.L.C., No. 13 Civ. 7264, 2014 WL




                                             8
     Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 9 of 13



465542, *2 (S.D.N.Y. Jan. 27, 2014) (denying certification of expansive class of all tipped

employees where plaintiff failed to provide any detail as to a single observation or

conversation). As aptly put by the court in Sanchez: a "list of generalized allegations that

have been molded into a declaration" are "precisely the kind of unsupported assertions

and conclusory allegations that courts in [the Southern) District have found to be

insufficient to conditionally certify a class under 216(b).". 2014 WL 465542, at *2.

       Zamora names four other employees that he claims were similarly situated to him.

He identifies three by only their first name, which is not necessarily a shortcoming unto

itself. See, e.g., Guzman v. VLM, Inc., No. 07 CV 1126, 2007 WL 2994278, at *1 n.2-3

(E.D.N.Y. Oct. 11, 2007) (granting conditional certification where plaintiffs' affidavits

identified similarly situated employees primarily by first names, nicknames, or

nationalities). However, by Zamora's own admission, three of the four employees he

identifies were dishwashers and cleaners. None of them held the same type of position

as Zamora, who cooked and prepared food, and no non-conclusory facts have been set

forth to indicate that those other employees were subject to a common wage policy with

Zamora. See Fernandez v. Sharp Management Corp., No. 16 Civ. 0551, 2016 WL

5940918, *4 (S.D.N.Y. Oct. 13, 2016) (granting certification as to superintendents but not

other apartment building personnel such as security staff, porters and janitors); Garcia v.

Spectrum of Creations, Inc., 102 F. Supp. 3d 541, 549-550 (S.D.N.Y. 2015) (granting

certification as to food preparers and delivery persons but denying certification as to other

employees who performed different non-exempt job functions).

       The remaining employee identified by Zamora - Octaviano - was a cook and food

preparer and thus held a similar position as Zamora. Like Zamora, Octaviano claims to




                                             9
       Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 10 of 13



have worked more than 40 hours per week without receiving overtime pay. (Octaviano

Aff.   ,r 7.)   Unlike Zamora, however, Octaviano makes no assertion regarding treatment of

other employees (aside from Zamora). In other words, although Zamora and Octaviano

corroborate each other in having worked over 40 hours without overtime pay, Zamora's

general, conclusory statements about employees beyond himself and Octaviano remain

uncorroborated.

          In short, Zamora has not met his burden to demonstrate that there are potential

plaintiffs similarly situated to him other than Octaviano.     Ofrenda no doubt employed

additional cooks besides Zamora and Octaviano. Indeed, Defendants admit that at any

point in time the restaurant employs four cooks.          (Guzman Deel.     ,r   2.)   Zamora's

assertions, however, remain overly conclusory and therefore insufficient to meet even the

modest showing required to obtain conditional collective certification.           "[C]onditional

certification is not appropriate where," as here, "a plaintiff 'provides no details about [his]

conversations [with other employees] and provides no affidavits from any other

employees corroborating [his] claims."' Huertero-Morales v. Raguboy Corp., No. 17 CV

2429, 2017 WL 4046337, at *3 (Sept. 12, 2017) (denying certification where plaintiff

alleged policy of improper time shaving based on conversations with five other employees

but provided no support other than his own declaration and did not provide any specifics

about the conversations) (citing Eng-Hatcher v. Sprint Nextel Corp., No. 07 Civ. 7350,

2009 WL 7311383, at *3 (S.D.N.Y. Nov. 13, 2009)); see also, e.g., Guan Ming Lin v.

Benihana National Group, 755 F. Supp. 2d 504, 512-13 (S.D.N.Y. 2015) (denying

certification where plaintiff generally stated that he observed other employees who did

work that was the same or similar as his but were not reimbursed); Morales, 2006 WL




                                               10
    Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 11 of 13



278154, *2-3 (S.D.N.Y. Feb. 2, 2006) (denying preliminary certification because, among

other reasons, the only support for plaintiffs' claim that they were subject to a common

policy of being denied overtime was the assertion that there were "over 20 current and

former employees that are similarly situated to Plaintiffs and have been denied minimum

wage and overtime compensation while working for Defendants."); Barfield v. New York

City Health & Hospitals. Corp., No. 05 CIV. 6319(JSR), 2005 WL 3098730, at *1 (S.D.N.Y.

Nov, 18, 2005) (denying conditional certification where the plaintiff alleged that, based on

"limited anecdotal hearsay," other nurses were not paid overtime); Levinson v. Primedia

Inc., No. 02 CIV 2222(CBM), 2003 WL 22533428, at *2 (S.D.N.Y. Nov.6, 2003) (denying

conditional certification where the plaintiffs alleged that they were not paid minimum wage

or overtime, but provided no factual evidence other than conjecture contained in the

plaintiffs' affidavits that other employees were subject to the same pay policies). 2

      Discovery of Employee Contact Information is Appropriate at This Time

       Although there is no basis at this time to conditionally certify a collective class,

Zamora may have leave to renew following additional discovery.

       "Even where a plaintiff's motion to certify an FLSA collective action fails to assert

facts sufficient to meet the [conditional certification] threshold, courts in this district have

often ordered the disclosure of contact information for potential opt-in plaintiffs so that

discovery into the collective allegations could continue and the plaintiffs could renew their

motion for certification at a later date." Guan Ming Lin, 755 F. Supp. 2d at 513; see also

Castro v. Spice Place, Inc., No. 07 Civ. 4657, 2009 WL 229952, at *3-5 (S.D.N.Y. Jan.




2 In the absence of conditional certification, Octaviano can join this action as an additional
plaintiff. The Court grants Plaintiff permission to amend the Complaint for that purpose.


                                              11
    Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 12 of 13



30, 2009) (denying FLSA collective action certification but granting leave to renew motion

once further discovery had been completed); Flores v. Osaka Health Spa, Inc., No. 05

Civ. 962, 2006 WL 695675, at *4 (S.D.N.Y. March 16, 2006) (denying certification but

ordering defendants to disclose names of all employees with plaintiff's job title during

three-year period immediately preceding filing of action); Morales, 2006 WL 278154, at

*3 (denying collective action certification but granting plaintiffs' motion for release of

names and last known addresses of defendants' employees from previous three years).

       Here, Zamora alleges that Defendants have violated the FLSA and NYLL not only

with respect to him but also to additional employees. Although the facts presented do not

sufficiently demonstrate the existence of a common policy on the part of Defendants such

that collective action certification is warranted at this time, additional facts may emerge

during discovery that further supplement Zamora's certification claims. The Court

therefore denies certification without prejudice to renew at a later time and orders

Defendants to produce contact information for all cooks and food preparers employed at

Ofrenda during the three-year period preceding the Complaint.

                                       Conclusion

       For the foregoing reasons, Plaintiff's motion to conditionally certify an FLSA

collective action is DENIED without prejudice to renew. Within 14 days of entry of this

Order, Defendants shall produce contact information (last known name, telephone

number, address and email address) for employees for all cooks and food preparers

employed at Ofrenda from July 26, 2016 to the present. Additionally, Plaintiff may amend

the Complaint to join Octaviano as a plaintiff; Plaintiff shall file any such amended

pleading within 14 days of entry of this Order.




                                            12
    Case 1:19-cv-01506-GBD-RWL Document 27 Filed 10/15/19 Page 13 of 13



                                          SO ORDERED.
                                                          ,c'

                                                      /;?✓
                                                    ~;:./(_ ..  -------
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated:       October 15, 2019
             New York, New York


Copies transmitted to all counsel of record.




                                               13
